


110 HR 5867 IH: Energy Conservation Through Trees

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5867
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a grant program to assist retail power
		  providers with the establishment and operation of energy conservation programs
		  using targeted residential tree-planting, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Conservation Through Trees
			 Act.
		2.FindingsThe Congress finds that—
			(1)the utility sector
			 is the largest single source of greenhouse gas emissions in the United States
			 today, producing approximately one-third of the country’s emissions;
			(2)heating and
			 cooling homes accounts for nearly 60 percent of residential electricity usage
			 in the United States;
			(3)shade trees
			 planted in strategic locations can reduce residential cooling costs by as much
			 as 30 percent;
			(4)shade trees have
			 significant clean-air benefits associated with them;
			(5)every 100 healthy
			 large trees removes about 300 pounds of air pollution (including particulate
			 matter and ozone) and about 15 tons of carbon dioxide from the air each
			 year;
			(6)tree cover on
			 private property and on newly-developed land has declined since the 1970s, even
			 while emissions from transportation and industry have been rising; and
			(7)in
			 over a dozen test cities across the United States, increasing urban tree cover
			 has generated between two and five dollars in savings for every dollar invested
			 in such tree planting.
			3.DefinitionsAs used in this Act:
			(1)The term
			 Secretary refers to the Secretary of Energy.
			(2)The term
			 retail power provider means any entity authorized under
			 applicable State or Federal law to generate, distribute, or provide retail
			 electricity, natural gas, or fuel oil service.
			(3)The term
			 tree-planting organization means any nonprofit or not-for-profit
			 group which exists, in whole or in part, to—
				(A)expand urban and
			 residential tree cover;
				(B)distribute young
			 trees for planting;
				(C)increase awareness
			 of the environmental and energy-related benefits of trees;
				(D)educate the public
			 about proper tree planting, care, and maintenance strategies; or
				(E)carry out any
			 combination of the foregoing activities.
				(4)The term
			 tree-siting guidelines means a comprehensive list of
			 science-based measurements outlining the species and minimum distance required
			 between trees planted pursuant to this Act, in addition to the minimum required
			 distance to be maintained between such trees and—
				(A)building
			 foundations;
				(B)air conditioning
			 units;
				(C)driveways and
			 walkways;
				(D)property
			 fences;
				(E)preexisting utility
			 infrastructure;
				(F)septic
			 systems;
				(G)swimming pools;
			 and
				(H)other
			 infrastructure as deemed appropriate.
				4.PurposesThe purpose of this Act is to establish a
			 grant program to assist retail power providers with the establishment and
			 operation of targeted residential tree-planting programs, for the following
			 purposes:
			(1)Reducing the
			 peak-load demand for electricity in residential areas during the summer months
			 through direct shading of buildings provided by strategically planted
			 trees.
			(2)Reducing wintertime
			 demand for energy in residential areas by blocking cold winds from reaching
			 homes, which lowers interior temperatures and drives heating demand.
			(3)Protecting public
			 health by removing harmful pollution from the air.
			(4)Utilizing the
			 natural photosynthetic and transpiration process of trees to lower ambient
			 temperatures and absorb carbon dioxide, thus mitigating the effects of climate
			 change.
			(5)Lowering electric
			 bills for residential ratepayers by limiting electricity consumption without
			 reducing benefits.
			(6)Relieving
			 financial and demand pressure on retail power providers that stems from large
			 peak-load energy demand.
			(7)Protecting water
			 quality and public health by reducing stormwater runoff and keeping harmful
			 pollutants from entering waterways.
			(8)Ensuring that
			 trees are planted in locations that limit the amount of public money needed to
			 maintain public and electric infrastructure.
			5.General
			 authority
			(a)AssistanceThe Secretary is authorized to provide
			 financial, technical, and related assistance to retail power providers to
			 assist with the establishment of new, or continued operation of existing,
			 targeted residential tree-planting programs.
			(b)Public
			 recognition initiativeIn
			 carrying out the authority provided under this Act, the Secretary shall also
			 create a national public recognition initiative to encourage participation in
			 tree-planting programs by retail power providers.
			(c)EligibilityOnly
			 those programs which utilize targeted, strategic tree-siting guidelines to
			 plant trees in relation to residence location, sunlight, and prevailing wind
			 direction shall be eligible for assistance under this Act.
			(d)RequirementsIn
			 order to qualify for assistance under this Act, a tree-planting program shall
			 meet each of the following requirements:
				(1)The program shall
			 provide free or discounted shade-providing or wind-reducing trees to
			 residential consumers interested in lowering their home energy costs.
				(2)The program shall optimize the
			 electricity-consumption reduction benefit of each tree by planting in strategic
			 locations around a given residence.
				(3)The program shall either—
					(A)provide maximum
			 amounts of shade during summer intervals when residences are exposed to the
			 most sun intensity; or
					(B)provide maximum
			 amounts of wind protection during fall and winter intervals when residences are
			 exposed to the most wind intensity.
					(4)The program shall use the best available
			 science to create tree siting guidelines which dictate where the optimum tree
			 species are best planted in locations that achieve maximum reductions in
			 consumer energy demand while causing the least disruption to public
			 infrastructure, considering overhead and underground facilities.
				(5)The program shall receive certification
			 from the Secretary that it is designed to achieve the goals set forth in
			 paragraphs (1) through (4). In designating criteria for such certification, the
			 Secretary shall collaborate with the United States Forest Service’s Urban and
			 Community Forestry Program to ensure that certification requirements are
			 consistent with such above goals.
				(e)New program
			 funding shareThe Secretary shall ensure that no less than 30
			 percent of the funds made available under this Act are distributed to retail
			 power providers which—
				(1)have not
			 previously established or operated qualified tree-planting programs;
				(2)are operating
			 qualified tree-planting programs which were established no more than three
			 years prior to the date of enactment of this Act.
				6.Agreements
			 between electricity providers and tree-planting organizations
			(a)Grant
			 authorizationIn providing
			 assistance under this Act, the Secretary is authorized to award grants only to
			 retail power providers that have entered into binding legal agreements with
			 nonprofit tree-planting organizations.
			(b)Conditions of
			 agreementThose agreements
			 between retail power providers and tree-planting organizations shall set forth
			 conditions under which nonprofit tree-planting organizations shall provide
			 targeted residential tree-planting programs which may require these
			 organizations to—
				(1)participate in
			 local technical advisory committees responsible for drafting general
			 tree-siting guidelines and choosing the most effective species of trees to
			 plant in given locations;
				(2)coordinate
			 volunteer recruitment to assist with the physical act of planting trees in
			 residential locations;
				(3)undertake public
			 awareness campaigns to educate local residents about the benefits, cost
			 savings, and availability of free shade trees;
				(4)establish
			 education and information campaigns to encourage recipients to maintain their
			 shade trees over the long term;
				(5)serve as the point
			 of contact for existing and potential residential participants who have
			 questions or concerns regarding the tree-planting program;
				(6)require tree
			 recipients to sign agreements committing to voluntary stewardship and care of
			 provided trees;
				(7)monitor and report
			 on the survival, growth, overall health, and estimated energy savings of
			 provided trees up until the end of their establishment period which shall be no
			 less than five years; and
				(8)ensure that trees
			 planted near existing power lines will not interfere with energized electricity
			 distribution lines when mature, and that no new trees will be planted under or
			 adjacent to high-voltage electric transmission lines without prior consultation
			 with the applicable retail power provider receiving assistance under this
			 Act.
				(c)Lack of
			 nonprofit organizationIf qualified nonprofit or not-for-profit
			 tree planting organizations do not exist or operate within areas served by
			 retail power providers applying for assistance under this Act, the requirements
			 of this section shall apply to binding legal agreements entered into by such
			 retail power providers and one of the following entities—
				(1)local municipal
			 governments with jurisdiction over the urban or suburban forest;
				(2)the State Forester
			 for the State in which the tree planting program will operate; or
				(3)the United States
			 Forest Service’s Urban and Community Forestry representative for the State in
			 which the tree-planting program will operate.
				7.Technical
			 advisory committees
			(a)DescriptionIn
			 order to qualify for assistance under this Act, the retail power provider shall
			 establish and consult with a local technical advisory committee which shall
			 provide advice and consultation to the program, and may—
				(1)design and adopt
			 an approved plant list that emphasizes the use of hardy, noninvasive tree
			 species and, where geographically appropriate, the use of native or low
			 water-use shade trees or both;
				(2)design and adopt
			 planting, installation, and maintenance specifications and create a process for
			 inspection and quality control;
				(3)ensure that tree
			 recipients are educated to care for and maintain their trees over the long
			 term;
				(4)help the public
			 become more engaged and educated in the planting and care of shade
			 trees;
				(5)prioritize which
			 sites receive trees, giving preference to locations with the most potential for
			 energy conservation and secondary preference to areas where the average annual
			 income is below the regional median; and
				(6)assist with
			 monitoring and collection of data on tree health, tree survival, and energy
			 conservation benefits generated under this Act.
				(b)CompensationIndividuals
			 serving on local technical advisory committees shall not receive compensation
			 for their service.
			(c)CompositionLocal
			 technical advisory committees shall be composed of representatives from public,
			 private, and nongovernmental agencies with expertise in demand-side energy
			 efficiency management, urban forestry, or arboriculture, and shall be composed
			 of the following:
				(1)Up
			 to 4 persons, but no less than one person, representing the retail power
			 provider receiving assistance under this Act.
				(2)Up to 4 persons,
			 but no less than one person, representing the local tree-planting organization
			 which will partner with the retail power provider to carry out this Act.
				(3)Up to 3 persons
			 representing local nonprofit conservation or environmental organizations.
			 Preference shall be given to those entities which are organized under section
			 501(c)(3) of the Internal Revenue Code of 1986, and which have demonstrated
			 expertise engaging the public in energy conservation, energy efficiency, or
			 green building practices or a combination thereof, such that no single
			 organization is represented by more than one individual under this
			 subsection.
				(4)Up to 2 persons
			 representing a local affordable housing agency, affordable housing builder, or
			 community development corporation.
				(5)Up to 3, but no
			 less than one, persons representing local city or county government for each
			 municipality where a shade tree-planting program will take place; at least one
			 of these representatives shall be the city or county forester, city or county
			 arborist, or functional equivalent.
				(6)Up to one person
			 representing the local government agency responsible for management of roads,
			 sewers, and infrastructure, including but not limited to public works
			 departments, transportation agencies, or equivalents.
				(7)Up to 2 persons
			 representing the nursery and landscaping industry.
				(8)Up to 3 persons
			 representing the research community or academia with expertise in natural
			 resources or energy management issues.
				(d)ChairpersonEach
			 local technical advisory committee shall elect a chairperson to preside over
			 Committee meetings, act as a liaison to governmental and other outside
			 entities, and direct the general operation of the committee; only committee
			 representatives from subsection (c)(1) or subsection (c)(2) of this section
			 shall be eligible to act as local technical advisory committee
			 chairpersons.
			(e)CredentialsAt
			 least one of the members of each local technical advisory committee shall be
			 certified with one or more of the following credentials: International Society
			 of Arboriculture; Certified Arborist, ISA; Certified Arborist Municipal
			 Specialist, ISA; Certified Arborist Utility Specialist, ISA; Board Certified
			 Master Arborist; or Registered Landscape Architect recommended by the American
			 Society of Landscape Architects.
			8.Cost-share
			 program
			(a)Federal
			 shareThe Federal share of
			 support for projects funded under this Act shall not exceed 50 percent of the
			 cost of such project and shall be provided on a matching basis.
			(b)Non-Federal
			 shareThe non-Federal share
			 of such costs may be paid or contributed by any governmental or nongovernmental
			 entity other than from funds derived directly or indirectly from an agency or
			 instrumentality of the United States.
			9.Rulemaking
			(a)Rulemaking
			 periodThe Secretary shall be
			 authorized to solicit comments and initiate a rulemaking period that shall last
			 no more than 6 months after the date of enactment of this Act.
			(b)Competitive
			 grant ruleAt the conclusion
			 of the rulemaking period under subsection (a), the Secretary shall promulgate a
			 rule governing a public, competitive grants process through which retail power
			 providers may apply for Federal support under this Act.
			10.NonduplicityNothing in this Act shall be construed to
			 supersede, duplicate, cancel, or negate the programs or authorities provided
			 under section 9 of the Cooperative Forestry Assistance Act of 1978 (92 Stat.
			 369; Public Law 95–313; 16 U.S.C. 2105).
		11.Authorization of
			 appropriationsThere are
			 hereby authorized to be appropriated such sums as may be necessary for the
			 implementation of this Act.
		
